Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 11 are objected to because of the following informalities: they must end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No. US 2016/0078587 A1 [Lee] in view of Park Pub. No. US 2018/0088892 A1 [Park].
1.  Lee discloses a display device [Fig. 1, 300 & ¶ 76] comprising: a display driver [400] configured to receive input image data [from SoC 100] and generate a data signal based on the input image data [¶ 80]; and a display panel configured to display an image in a display area based on the data signal [500], wherein the input image data includes position information of the image [where position information must be included], and wherein the display driver updates at least a portion of the position information [¶ 11 where moving images meet this limitation].  Lee is silent on such that a position of the image is shifted with respect to an updated position information.  However Park teaches shifting an image based on position (updated) information [¶ 10].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Park as required by this claim, since such modifications improve display functionalities. 
8.  Lee discloses a display device [Fig. 1] comprising: a host processor [100] configured to generate input image data [received by 400 for instance]; a display driver [400] configured to receive the input image data from the host processor and generate a data signal based on the input image data [signal sent to 500]; and a display panel [500] configured to display an image in a display area based on the data signal [¶ 65], wherein the host processor outputs the input image data and an image position control signal, wherein the input image data includes position information of the image [where this occur since the image data has to contain position and control information].  Lee is silent on wherein the display driver updates at least a portion of the position information such that a position of the image is shifted with respect to an updated position information.  However Park teaches shifting an image based on position (updated) information [¶ 10].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with Park as required by this claim, since such modifications improve display functionalities.
17.  Lee in view of Park is silent on wherein the display panel comprises a visible area that is perceivable by a user and an invisible area that is not perceivable by the user in the display area, and wherein the host processor generates the image position control signal based on the visible area. However the examiner takes official notice that it is notoriously old and well known in the art to generate image position control based on visible areas of a display. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Parker as required by this claim, since such modifications optimize the performance of the device.
18.  Lee in view of Park is silent on wherein the host processor generates the image position control signal based on scroll information.  However the examiner takes official notice that it is notoriously old and well known in the art to generate image position control based on scroll information.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Parker as required by this claim, since such modifications optimize the performance of the device.
Allowable Subject Matter
Claims 2-7, 9-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694